DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-9 and 16-20 are rejected under 35 U.S.C. 101.
Claims 10-15 are allowed.
Claims 1-9 and 16-20 are objected to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1:
Step 1: 
It recites a method of determining electrical continuity which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites comparing the first standing wave ratio value to the second standing wave ratio value, such comparing may be done through mental activities and thoughts, and mental activities and thoughts are abstract ideas.
It recites electrical continuity is positively determined when the second standing wave ratio value is much larger than the first standing wave ratio value, such determination may be done through mental activities and thoughts, and mental activities and thoughts are abstract ideas.
Step 2a) Prong Two:
Although it recites measuring a first standing wave ratio value and measuring a second standing wave ratio, they are pre-solution activities which is used to collect values for further processing, which it does not integrate such abstract ideas (the mental activities and thoughts) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 2-3 and 6-7, they are analogously rejected as in claim 1 where they may be done through mental activities and thoughts, and mental activities and thoughts are abstract ideas.
Regarding claims 4-5 and 8-9, they are pre-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Regarding claim 16:
Step 1: 
It recites a method of determining electrical continuity which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites comparing the first standing wave ratio value to the second standing wave ratio value, such comparing may be done through mental activities and thoughts, and mental activities and thoughts are abstract ideas.
It recites electrical continuity is positively determined when the second standing wave ratio value is much larger than the first standing wave ratio value, such determination may be done through mental activities and thoughts, and mental activities and thoughts are abstract ideas.
Step 2a) Prong Two:
Although it recites measuring a first standing wave ratio value, measuring a second standing wave ratio, and the access to only one end of a conducting path between the electrical interconnects, they are pre-solution activities which is used to collect values for further processing, which it does not integrate such abstract ideas (the mental activities and thoughts) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 17-18, they are analogously rejected as in claim 1 where they may be done through mental activities and thoughts, and mental activities and thoughts are abstract ideas.
Regarding claims 19-20, they are pre-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Allowable Subject Matter
Claims 10-15 are allowed because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all claim limitations of claim 10; therefore, claim 10 is allowed, as are its dependent claims 11-15.
Claims 1-9 and 16-20 are objected to as being dependent upon a 35 U.S.C. 101 rejection, but would be allowable if the 35 U.S.C. 101 rejection of claims 1-9 and 16-20 are properly overcome without broadening the scopes of claims 1-9 and 16-20 because it is not obvious to combine the prior art of record or any combination of prior art searched to teach all claim limitations of corresponding claims 1-9 and 16-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baddi et al. (US 2001/0032731) teaches transimitting RF signals at selected frequencies through a cable (e.g. abstract), and mearing standing wave ratio values by using a network analyzer (e.g. paragraph [0022]).
Sugimoto et al. (US 2012/0299794) teaches an external instrument 10 connected to electronic elements of wireless communication module 1 and measuring voltage standing wave ratio of the wireless communication module 1(e.g. figure 1A, paragraph [0050]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858